In an action, inter alla, to recover damages for defamation and for violations of the State antitrust laws, defendant appeals, as limited by its notice of appeal and briefs, from so much of an order of the Supreme Court, Nassau County, dated October 18, 1974, as denied so much of its cross motion as sought a protective order. Order reversed insofar as appealed from, with $20 costs and disbursements, and that branch of defendant’s cross motion which sought a protective order granted. Settle order on five days’ notice in accordance with the proposed protective order submitted by defendant to Special Term. We find that there exists reasonable cause to believe that plaintiffs might use the information sought for a purpose other than in furtherance of the pending litigation. Therefore, the motion for a protective order should have been granted. Gulotta, P. J., Martuscello, Latham, Cohalan and Shapiro, JJ., concur.